Citation Nr: 0100571	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  98-14 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for bilateral trench 
foot, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefit sought on 
appeal.   


REMAND

Private and VA medical treatment records show treatment 
during the 1990's for various complaints and conditions.  
These records include those showing that the veteran had been 
seen at different times for symptoms of right calf 
claudication and rest pain in the foot.  Private medical 
records show that in December 1997, he underwent right 
popliteal angiogram, right femoral-above knee popliteal PFTE 
by pass with completion angiograms.  In June 1998, the 
veteran underwent right popliteal angiogram; right femoral-
posterior tibial composite saphenous vein bypass; and 
completion angiogram.  The postoperative diagnosis was right 
foot ischemia.  

During a September 1999 VA examination, the veteran reported 
that he did not have any particular problem about his feet 
except that the right foot became cold easily.  The veteran 
indicated that his toes were okay now, except that they 
became cold easily.  The veteran reported complaints of 
intermittent claudication due to peripheral vascular disease.  
On examination, the examiner noted the presence of residual 
scar on the right leg from femoral artery bypass graft.  
There was no significant swelling or deformity found on the 
lower leg and foot.  The right foot was colder than the left, 
and there was a slight bluish discoloration on the right 
toes.  The examiner noted that he was unable to get pulsation 
on the dorsalis pedis on the right.  Examination on the left 
lower leg and foot showed no deformity and no skin vascular 
changes.  The dorsalis artery pulsation was present.  The 
ankle brachial index on the left was over 1; and the examiner 
was unable to get an ankle brachial index pulsation on the 
right.  The veteran was able to ambulate normally.  There was 
no paresthesia.  The report indicated that X-rays were taken 
of both feet.  The X-ray examination report contains an 
impression of mild hallux valgus deformity of the first 
metatarsal with minimal degenerative arthritic changes of the 
first metatarsophalangeal joints and some of the 
interphalangeal joints of both feet.  The examination report 
contains diagnoses of (1) peripheral vascular disease, right 
leg and foot, status post femoral artery bypass graft, right 
leg in 1998; (2) varicose veins, left leg; (3) status post 
right carotid endarterectomy ten years ago; and (4) history 
of frostbite injury, both feet.

The RO awarded service connection for the veteran's bilateral 
trench foot disability in a November 1945 rating decision, 
which assigned the disability a 20 percent evaluation 
effective from the day following separation, in October 1945.  
In a December 1946 rating decision, the RO assigned the 
disability a 10 percent evaluation, based on recent VA 
examination findings of very mild symptoms of bilateral 
trench foot.  That rating remained in effect until a 
September 1993 rating decision, which assigned a 30 percent 
evaluation, under 38 C.F.R. § 4.104, Diagnostic Code 7122.  
That rating has remained in effect since.

VA changed the schedular criteria used to evaluate residuals 
of cold injuries, effective January 12, 1998.  The veteran's 
claim for an increase was received March 1998, after January 
12, 1998 when the new criteria became effective.  In March 
1998, the RO received a set of private medical records, which 
the RO determined to be a claim for an increase.  Thus the 
veteran's claim for an increase is appropriately evaluated 
under the revised criteria of Diagnostic Code 7122.  

Effective January 12, 1998, Note 2 to Diagnostic Code 7122 
provides that each affected part is to be evaluated 
separately and combined in accordance with sections 4.25 and 
4.26 of the Rating Schedule.  Under the revised criteria for 
38 C.F.R. 4.104, Diagnostic Code 7122 (1999), a 10 percent 
evaluation is warranted when arthralgia or other pain, 
numbness, or cold sensitivity is present.  A 20 percent 
evaluation is warranted when arthralgia or other pain, 
numbness, or cold sensitivity, plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) is 
present.  A 30 percent evaluation is warranted when 
arthralgia or other pain, numbness, or cold sensitivity, plus 
two or more of the following, are present: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  38 
C.F.R. 4.104, Diagnostic Code 7122 (1999), 62 Fed. Reg. 
65207-65224 (December 11, 1997). 

As indicated above, the Board notes that under Diagnostic 
Code 7122, the sole requirement for a separate evaluation of 
20 percent for each affected part, in this case for each 
lower extremity, includes X-ray findings showing 
abnormalities including the presence of osteoarthritis.  

In this case, the Board notes that the report of the 
September 1999 VA examination contains various findings 
regarding the veteran's left and right lower extremities, 
indicating that pathologies were present.  The examination 
report contains diagnoses of (1) peripheral vascular disease, 
right leg and foot, status post femoral artery bypass graft, 
right leg in 1998; (2) varicose veins, left leg; (3) status 
post right carotid endarterectomy ten years ago; and (4) 
history of frostbite injury, both feet.  X-ray examination 
during the September 1999 examination showed that the veteran 
had mild hallux valgus deformity of the first metatarsal with 
minimal degenerative arthritic changes of the first 
metatarsophalangeal joints and some of the interphalangeal 
joints of both feet.  

Thus under Diagnostic Code 7122, as there are findings of 
degenerative arthritic changes of both lower extremities, the 
veteran could conceivably be entitled to an evaluation of 20 
percent for each lower extremity; thus warranting an increase 
over the currently assigned evaluation.  The material issue 
here is whether the veteran's degenerative arthritic changes 
involving both lower extremities are etiologically related to 
his service-connected bilateral trench foot.

The September 1999 VA examination report does not indicate 
whether the X-ray findings of degenerative arthritic changes 
are related to the service-connected bilateral trench foot 
disability.  As the presence of osteoarthritis is an 
important criteria of the revised Diagnostic Code 7122, it 
would be beneficial in the Board's review of this case to 
obtain an opinion as to whether the veteran's degenerative 
arthritic changes in both feet is at least as likely as not, 
related to his service-connected trench foot disability.  
Also, the Board notes that the examiner only diagnosed a 
history of frostbite injury.  Therefore, the Board believes 
that it would be beneficial to obtain an opinion that 
specifically enumerates what, if any, bilateral lower 
extremity symptomatology is at least as likely as not, 
related to the veteran's service-connected bilateral trench 
foot, as opposed to other disorder(s) unrelated to the 
service-connected trench foot.

Fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  To that end, any additional 
treatment records should be obtained, and an appropriate VA 
examination should be scheduled to evaluate the current 
severity of the veteran's service-connected bilateral trench 
foot.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, the case is returned to the RO for the 
following:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his service-
connected bilateral trench foot since 
September 1999.  With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran, which 
are not currently of record.  Once 
received, these records should be 
associated with the claims folder.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the current severity of his service-
connected bilateral trench foot.  It is 
imperative that the examiner review the 
claims folder prior to the examination.  
All indicated studies, including complete 
X-rays, should be performed.  The 
examiner is requested to clearly 
differentiate all manifestations 
referable solely to the veteran's 
service-connected bilateral trench foot.  
A complete rationale for all opinions and 
conclusions expressed must be given.  The 
examiner should note the veteran's 
complaints pertaining to his feet, and 
then comment on the objective residuals 
of the veteran's service-connected 
bilateral trench foot, and specifically 
indicate whether there is tissue loss, 
nail abnormalities, color changes, 
impaired sensation, hyperhidrosis, or any 
x-rays abnormalities, which are 
associated solely with the service-
connected bilateral trench foot.  The 
examiner must provide an opinion as to 
whether it is at least as likely as not 
that any X-ray findings of degenerative 
arthritic changes of the feet are related 
to the service-connected bilateral trench 
foot.  The examiner should provide 
supporting rationale for any opinions 
rendered.

3.  After the above-requested development 
has been completed, to the extent 
possible, the RO should review the record 
and ensure that all requested development 
has been complied with to the extent 
possible; and ensure that the record is 
adequate for appellate review.  Any 
corrective action should be taken.  The 
RO is advised that the Board is obligated 
by law to ensure that the RO complies 
with its directives.  See Stegall v. 
West, 11 Vet. App. 489 (1998).  

4.  Thereafter, the RO should re-
adjudicate the veteran's claim.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case and be afforded the 
applicable time period in which to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


